PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/379,759
Filing Date: 9 Apr 2019
Appellant(s): Spyropoulos et al.



__________________
Jason W. Croft
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12 February 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 18 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The Appellants submit that none of the cited references teach or suggest at least this feature and argues on page 9, “The Office Action further suggests that one having ordinary skill in the art would be motivated to combine Takamuku with Miller and Carlsson ‘because averaging measurements suppressing noise during measurements.’ Office Action, p. 4. Appellants are confused by this statement and are uncertain, based on this language in the Office Action, how or why one having ordinary skill in the art would be motivated to combine Takamuku with Miller and Carlsson.” The argument is not persuasive.
It is well known in the art that there are uncertainties associated with any measurement. In order to reduce errors, it is desirable to make the same measurement several times and averaging the results of the readings of the measurement due to the fact that positive errors and negative errors can be cancelled out. That is what Takamuku et al. teaches in paragraph [0034]—“suppress noise by averaging phase differences detected over multiple times.” A more detailed explanation can be found, e.g., in Schaack (U.S. Patent 6,009,189), which teaches in col. 64, lines 11-34 “Random errors can usually be reduced by repeating the measurement a number of times and averaging the results. Fundamentally, this means that the more time that is spent making the measurement, the more precise the measurement can be. This is an important concept 
The Appellants argues on page 9, “In addition to the procedural deficiencies in the Office Action, the cited references are also deficient. Takamuku teaches nothing about “calibration” and Appellants submit that Takamuku does not teach or suggest how a first calibration waveform is generated.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Appellants argues on page 9, “Instead, one having ordinary skill in the art would understand adding ‘wherein the first calibration waveform is generated based on an average of multiple periods of a particular waveform output’ would render Carlsson inoperable and unsuitable for its intended purpose. For example, paragraph [0011] of Carlsson teaches that ‘the PMU 18 must be calibrated by measuring the actual gain using test signals applied at different magnitudes and with different supply voltages applied to the PA 14’ One having ordinary skill in the art could not then use something different than the actual gain for calibrating the PMU 18 of Carlsson. In other words, Carlsson could not use a calibration waveform that is generated based on an average of multiple periods of a particular waveform output for calibration because such an average is not the actual gain.” The argument is not persuasive. As explained above, by averaging several readings of the same measurement, the result is closer to the actual gain, and would not render Carlsson inoperable and unsuitable for its intended purpose.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


Conferees:
/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637                                                                                                                                                                                                        
/KENNETH N VANDERPUYE/Supervisory Patent Examiner, Art Unit 2636                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.